Dismissed and Memorandum Opinion filed December 17, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00825-CR

              CHRISTOPHER MARK ANDERSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1594732

      Appellant entered a “guilty” plea to burglary of a building. In accordance
with the terms of a plea-bargain agreement with the State, the trial court sentenced
appellant to confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea-bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2